                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


PIX INTERNATIONAL, LLC,                *
                                       *


        Plaintiff,                     *
                                       ★


             V.                        *                CV 119-059
                                       *


THE METROPOLITAN SPIRIT, INC. *
d/b/a METRO SPIRIT, and JOE            *
WAYNE WHITE,                           *
                                       ★


        Defendants.                    *




                                  ORDER




        Before     the   Court    is   Plaintiff's   notice     of     voluntary

dismissal.        (Doc. 18.)     Plaintiff seeks to dismiss Defendant Joe

Wayne White without prejudice pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i).          Joe Wayne White has not filed an answer

or a motion for summary judgment.            IT IS THEREFORE ORDERED that

Plaintiff's claims against Joe Wayne White are DISMISSED WITHOUT

PREJUDICE.       The Clerk is DIRECTED to TERMINATE Defendant Joe Wayne

White from this case.


    ORDER ENTERED at Augusta, Georgia this                    day of November,

2019.




                                                         HAiL,*' CHIEF JUDGE
                                                     STATES   DISTRICT    JUDGE
                                                 [ERN   DISTRICT     OF GEORGIA
